289 S.W.3d 455 (2008)
Michael J. BRAY, Petitioner,
v.
STATE of Arkansas, Respondent.
No. CR 08-1363.
Supreme Court of Arkansas.
December 11, 2008.
No briefs filed.

PRO SE MOTION FOR RULE ON CLERK
PER CURIAM.
Petitioner, Michael J. Bray, has filed a motion for rule on clerk. Based on the petition, however, it appears that petitioner is seeking a writ of certiorari to complete the record pursuant to Rule 3-5 of the Rules of the Supreme Court. But, in his partial record, filed November 21, 2008, petitioner has failed to include any documentation indicating that the transcript was ever ordered from the court reporter, nor has he included any notice of appeal, which is necessary to confer jurisdiction on this court. We therefore have no basis on which to issue the writ. See Ark. Sup.Ct. R. 3-5.
Motion denied.